Citation Nr: 0213768	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-00 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen claims for service connection for septal deviation, 
hypertrophied adenoids, and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1943 to December 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for septal deviation, hypertrophied adenoids, and 
headaches.


FINDINGS OF FACT

In a January 2000 decision, the Board denied the veteran's 
application to reopen claims for service connection for 
septal deviation and hypertrophied adenoids, and denied a 
claim for service connection for headaches.  Evidence 
received since the January 2000 Board decision is cumulative 
or redundant of evidence previously considered, or the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
claims for service connection for septal deviation, 
hypertrophied adenoids, and headaches, and the January 2000 
Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his 
application to reopen claims for service connection for 
septal deviation, hypertrophied adenoids, and headaches.  He 
has not identified any relevant medical records which have 
not been obtained, and a VA examination is not warranted 
prior to a previously denied claim being reopened with new 
and material evidence.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  

The veteran served on active duty in the Army from April 1943 
to December 1944.

In May 1946, the RO denied service connection for septal 
deviation and hypertrophied adenoids.  The veteran did not 
appeal this decision and it became final.

In June 1997, the RO denied an application to reopen the 
claims for service connection for septal deviation and 
hypertrophied adenoids, and denied a claim for service 
connection for headaches.  The veteran appealed that decision 
to the Board, and in January 2000, the Board entered a 
decision denying the claimed benefits.  The veteran filed a 
motion for reconsideration of that Board decision, and such 
motion was denied by the Board in May 2000.

The January 2000 Board decision is considered final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2002); Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the regulation applicable to the present case, "new and 
material evidence" means evidence not previously submitted to 
VA decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
notes that a recent change to the regulation has redefined 
new and material evidence; however, this change is not 
applicable to the veteran's case as it applies only to 
applications to reopen filed on or after August 29, 2001.  66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).

Since the January 2000 Board decision, the veteran has 
applied to reopen his claims.  He has submitted duplicate 
copies of letters sent during the 1940s from his sister, in 
which his medical conditions were discussed; such evidence 
was already considered by the Board in its January 2000 
decision.  The veteran has also submitted his own recent 
written statements in which he repeats contentions which were 
considered by the Board in its January 2000 decision.  As the 
letters and recent statements by the veteran are redundant 
and cumulative, they are not new evidence.  38 C.F.R. § 
3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).

The veteran has also submitted a copy of an August 2000 
medical record which lists diagnoses included being 
hypothyroid, hypertension, transient ischemic attack, and 
sinusitis; such record does not concern the medical 
conditions in issue in this appeal.  While this medical 
record is new, it has no bearing on service connection for 
the disabilities at issue, and thus it is not material 
evidence.  38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the January 2000 Board decision which 
denied an application to reopen claims for service connection 
for septal deviation and hypertrophied adenoids, and denied 
service connection for headaches.  Thus, the claims have not 
been reopened, and the January 2000 Board decision remains 
final.  




ORDER

The application to reopen claims for service connection for 
septal deviation, hypertrophied adenoids, and headaches is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

